Exhibit 10.71

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this "Agreement") is made and entered into
by and between Goodman Networks Incorporated (the "Company"), a Delaware
corporation with its principal place of business in Plano, Texas, and Cari
Shyiak (the "Executive"), and effective as of February 18, 2013 (the "Effective
Date").

WHEREAS, the operations of the Company and its Affiliates are a complex matter
requiring direction and leadership in a variety of arenas, including financial,
information technology and others;

WHEREAS, the Executive possesses certain experience and expertise that qualify
him to provide the direction and leadership required by the Company and its
Affiliates;

WHEREAS, the Company shall provide Executive with highly confidential
information pertaining to the Company and its Affiliates; and

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ the Executive as its Chief Operating Officer and the
Executive wishes to accept such employment.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1.                Employment. Subject to the terms and conditions set forth in
this Agreement, the Company hereby offers and the Executive hereby accepts
employment. This agreement remains valid in the event that the Company is
purchased.

2.               Term. Subject to earlier termination as hereafter provided, the
Executive's employment hereunder shall be for a term of three (3) years,
commencing on the Effective Date hereof, and shall automatically renew
thereafter for successive terms of one (1) year each, unless either party
provides notice to the other at least ninety (90) days but no earlier than one
hundred twenty (120) days prior to the third anniversary of the Effective Date,
and each anniversary thereafter that this Agreement is not to be renewed. The
term of this Agreement, as from time to time extended or renewed, is hereafter
referred to as the "Term." If the Executive's employment terminates upon the
expiration of the Term or thereafter, then the Company shall pay to the
Executive the Final Compensation and the Final Bonus (as defined in Section 5
below) and the Company shall have no further obligation to the Executive
hereunder.

3.               Capacity and Performance

(a)      During the Term, the Executive shall serve the Company as its Chief
Operating Officer or, subject to Executive's rights under Section 5(e), in such
other position as the Chief Executive Officer may designate from time to time.
The Chief Operating Officer shall report to the Chief Executive Officer.

(b)      During the Term, the Executive shall be employed by the Company on a
full-time basis and shall perform such duties and responsibilities, consistent
with the position of Chief Operating Officer on behalf of the Company and its
Affiliates as may reasonably be designated from time to time by the Chief
Executive Officer.

(c)      During his employment with the Company, the Executive shall devote his
full business time and his best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business and interests of the Company and
its Affiliates and to the discharge of his duties and responsibilities
hereunder. The Executive shall not engage in any other business activity or
serve in any industry, trade, professional, governmental or academic position
during his employment with the Company, except as may be expressly approved by
the CEO in writing. The foregoing shall not limit the Executive's right to
engage in such activities as are reasonably necessary to monitor and protect his
interests as a minority stockholder in other companies, to the extent a
reasonably prudent minority stockholder of a corporation would be expected to
engage in such activities.

4.               Compensation and Benefits. As compensation for all services
performed by the Executive under and during the Term and subject to performance
of the Executive's duties and of the obligations of the Executive to the Company
and its Affiliates, pursuant to this Agreement or otherwise:

(a)      Base Salary.  During the Term, the Company shall pay the Executive a
base salary at the rate of Four-Hundred Thousand Dollars ($400,000) per annum,
payable in accordance with the payroll practices of the Company for its
executives, but not less frequently than monthly, and subject to increases from
time to time as may be approved by the CEO . Such base salary, including any
increases approved by the CEO is hereafter referred to as the "Base Salary."

1

--------------------------------------------------------------------------------

(b)      Bonus. With respect to each calendar year during the Term, the
Executive shall be entitled to receive a Bonus (the "Bonus") pursuant to the
terms of the then-current Goodman Networks Executive Management Bonus Plan
(Appendix "A") payable at the COO-level beginning with the 2013 plan year and
such other incentive compensation as the Executive may be eligible to receive
under benefit plans maintained by the Company from time to time. The Bonus shall
be payable in accordance with the timing of the Company's payment of bonuses to
its other senior executives for the corresponding period, and in accordance with
the Company's other policies and procedures relating to bonus compensation, on
March 1 of the year following the year in which such Bonus was earned or as soon
as practicable thereafter; provided, however, that such Bonus will in no event
be paid later than December 31 of the year after the year in which the Bonus was
earned. The Executive shall not be required to be employed by the Company on the
date the bonuses are paid in order to receive any Bonus payment the Executive
has accrued as provided in this Agreement.

(c)      Retention Bonus The Company shall pay Executive an annual retention
bonus, payable on December 31st of each calendar year during the Term, equal to
a net of 50% of the annualized Base Salary so that the Executive shall receive
an amount equal to 50% of the annualized Base Salary as if there were no federal
and, state, and local income, and employment tax liability for such bonus
(collectively, the "Retention Bonus"). The Goodman Networks Board of Directors
reserves the right to alter or eliminate this Retention Bonus at any time.

(d)      Stock Options. You will receive an additional Stock Option grant of
20,000 shares, dated February 12, 2013 at a strike price of $82.70 per share, to
be vested in 1/3 increments over a 3 year period. A stock option agreement for
this new award will be sent to you under separate cover.   This stock option
grant is in addition to your original 20,000 stock option grant, which will be
administered in accordance with your original stock option grant.

(e)      Vacation. During the Term, the Executive shall be eligible for vacation
time in accordance with the policies of the Company as in effect from time to
time (currently four (4) weeks of vacation time accrued per year), and subject
to the reasonable business needs of the Company. Vacation that is not used
during the year in which it is accrued may be carried into the first quarter of
the next year but is thereafter lost. Vacation that is carried forward may not
be used consecutively with the following year's vacation. The Executive shall
not be entitled to any accrued but unused vacation pay if the Company terminates
Executive for Cause. However, if the Executive's employment is terminated for
any other reason, Executive shall be entitled to receive his accrued, but unused
vacation pay.

(f)      Other Benefits. Employee shall be entitled to participate in or receive
benefits under the Company's Executive Benefit Plan, and the Company will pay
the premiums for Medical (Family), Dental (Family), Vision (Family), STD and
LTD, Life and AD&D (Employee, Spouse, & Child), Medical Reimbursement for
out-of-pocket expenses of Twelve Thousand Dollars ($12,000.00) per annum, Auto
Allowance of One Thousand Dollars per month ($1,000.00) or an Executive Fleet
Vehicle with a payment schedule equal to $1,000.00 per month after taxes, any
exceptions to be approved by CEO. Health Club Dues of $200.00 per month and
Financial Planning reimbursement of up to Twenty Five Hundred Dollars
($2,500.00) per year, First Class airline travel, and any plan or arrangement
made available from time to time by the Company to its employees generally
(including any health, dental, vision, disability, life insurance, 40IK or other
retirement programs). Any such plan or arrangement, including the Executive
Benefit Plan, shall be revocable and subject to termination or amendment at any
time only in accordance with the terms and conditions of such plans or
arrangements, without recourse by Employee, provided that no such termination or
amendment shall disadvantage Employee or his dependents disproportionately to
any other participants therein (except as may be required by laws or
regulations, such as those related to "top-heavy" or "top hat" plans).

(g)      Relocation.   The company shall provide the Executive with relocation
assistance to the Dallas/Ft. Worth area in the amount of $350,000 cash, to be
grossed-up for taxes. Receipt of this payment is contingent upon the Executive
establishing and retaining residence in the Dallas/Ft. Worth area and signing a
relocation repayment agreement that will require the Executive to remain with
the Company for a minimum of 24 months.

(h)      Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable, customary and necessary business expenses incurred or paid by
the Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Chief Executive Officer and to such reasonable substantiation and
documentation as may be specified by the Company from time to time.

5.               Termination of Employment and Severance Benefits During the
Term. Notwithstanding the provisions of Section 2 hereof, the Executive's
employment hereunder shall terminate prior to the expiration of the Term under
the following circumstances:

(a)      Death. In the event of Executive's death during the term hereof, the
Executive's employment shall immediately and automatically terminate,   hi such
event, the Company shall pay to Employee's designated beneficiaries or, if no
beneficiaries have been designated by Employee, to his estate, (i) the Base
Salary earned but not paid through the date of termination and (ii) any business
expenses incurred by Employee but un-reimbursed on the date of termination,
provided that such expenses and required substantiation and documentation are
submitted within ninety (90) days of termination and such expenses are
reimbursable under Company policy (all of the foregoing, "Final Compensation").
In addition, the Company

2

--------------------------------------------------------------------------------

shall pay to Employee's beneficiaries or estate (i) the Bonus earned by, and any
other incentive compensation awarded to, Employee but unpaid as of the date of
termination, and (ii) if the date of termination is on or after April 1 of any
calendar year, a prorated portion of the Bonus that would have been earned by
Employee for that year, determined by the then-current Goodman Networks
Executive Management Bonus Plan (collectively, the "Final Bonus"), payable at
the time bonuses are payable to executives of the Company generally. The Company
shall have no further obligation to Employee hereunder.

(b)      Disability.

(i)      The Company may terminate the Executive's employment hereunder, upon
written notice to the Executive, in the event that the Executive becomes
disabled during his employment hereunder through any illness, injury, accident
or condition of either a physical or psychological nature and, as a result, is
unable to perform the essential functions of his position, notwithstanding the
provision of any reasonable accommodation, for one hundred twenty (120)
consecutive days or more than one hundred eighty (180) days in the aggregate
during any period of three hundred sixty-five (365) consecutive calendar days.
In the event of such termination, the Company shall have no further obligation
to the Executive, other than for payment of Final Compensation and any Final
Bonus.

(ii)      The Chief Executive Officer may designate another employee to act in
the Executive's place during any period of the Executive's disability.
Notwithstanding any such designation, the Executive shall continue to receive
his compensation and benefits in accordance with Section 4, to the extent
permitted by the then-current terms of the applicable benefit plans, until the
Executive becomes eligible for disability income benefits under the Company's
disability income plan or until the termination of his employment, whichever
shall first occur.

(iii)      While receiving disability income payments under the Company's
disability income plan, the Executive shall not be entitled to receive any Base
Salary under Section 4(a) hereof, but shall continue to participate in Company
benefit plans in accordance with Section 4(h) and the terms of such plans, until
the termination of his employment.

(iv)      If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform the
essential functions of his position, the Executive may, and at the request of
the Company shall, submit to a medical examination by a physician selected
mutually by the Company and Executive to whom the Executive or his duly
appointed guardian, if any, has no reasonable objection to determine whether the
Executive is so disabled and such determination shall for the purposes of this
Agreement be conclusive of the issue. If such question shall arise and the
Executive shall fail to submit to such medical examination, the Company's
determination of the issue shall be binding on the Executive.

(c)      By the Company for Cause. The Company may terminate the Executive's
employment hereunder for Cause at any time upon written notice to the Executive
setting forth in reasonable detail the nature of such Cause. The following, as
determined by the Board in its reasonable judgment, shall constitute Cause for
termination:

(i)      Material breach by the Executive of the Executive's obligations under
this Agreement, which material breach, if susceptible of cure, remains uncured
after thirty (30) days' written notice from the Company specifying in reasonable
detail the nature of such breach;

(ii)      Commission by Executive of an act of dishonesty or fraud upon, or
willful misconduct toward, the Company or misappropriation of Company property
or corporate opportunities; as reasonably determined by the Board

(iii)      A conviction, guilty plea or plea of nolo contendere of any
misdemeanor that involves (a) moral turpitude or (b) other conduct that involves
fraud, embezzlement, larceny, theft or dishonesty;

(iv)      A conviction, guilty plea or plea of nolo contendere of any felony,
unless the Board reasonably determines that the Executive's conviction of such
felony does not materially affect the Company's or the Executive's business
reputation or significantly impair the Executive's ability to carry out his
duties under this Agreement (provided that the Board shall have no obligation to
make such determination); or

(v)      the Executive's violation of the Company's policies regarding
insobriety during working hours or the use of illegal drugs.

Upon the giving of written notice of termination of the Executive's employment
hereunder for Cause, the Company shall have no further obligation to the
Executive, other than for Final Compensation.

(d)      By the Company Other Than for Cause. The Company may terminate
Employee's employment hereunder other than for Cause at any time. Provided that
the conditions set forth in this Section 5(d) are met, if the Company terminates
Employee's employment other than for Cause, the Company shall pay Employee an
aggregate amount, less all lawful withholdings and deductions, equal to the
remaining amounts due for the term but not less than eighteen (18) months of

3

--------------------------------------------------------------------------------

Employee's base salary, along with any accrued rights under the Agreement
including bonus, at the time of Employee's termination ("Severance") provided
that such offset would not an impermissible change in the time or form of any
payments subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"). The payment of Severance is subject to the following
conditions: (i) Employee shall not be entitled to any Severance under this
Section 5(d) if termination of Employee is due to the death or disability of
Employee; (ii) any obligation of the Company to provide Employee any Severance
is conditioned on Employee signing and delivering to the Company an effective
release of claims within twenty-one (21) calendar days, or such other period as
the Company may provide, after the Company has given Employee the written form
of the Release requested; and (iii) if Employee violates any of the covenants in
Section 7 of this Agreement, the Company shall have no obligation to pay
Employee any Severance and Employee shall immediately remit to the Company the
full amount of any Severance paid by the Company to Employee.    "The Severance
Payment will be payable in equal installments over eighteen (18) months on the
Company's ordinary payroll days, beginning on the first payroll date following
the sixtieth (60th) day after the Executive's termination, provided that the
Executive has timely executed and returned the Release to the Company by such
date.

(e)      By the Executive for Good Reason. The Executive may terminate his
employment hereunder for Good Reason, upon written notice to the Company setting
forth in reasonable detail the nature of such Good Reason. In the event of
termination in accordance with this Section 5(e) during the Term, in addition to
the Final Compensation, the Executive shall be entitled to receive the Final
Bonus and Severance Payment he would have been entitled to receive had the
Executive been terminated by the Company other than for Cause during the Term in
accordance with Paragraph 5(d) above; provided that the Executive satisfies all
conditions to such entitlement, including without limitation the signing of an
effective Release of Claims (Exhibit B); and further provided that if benefits
are payable to the Executive under a separate severance agreement or an
executive severance plan as a result of such termination, the amount payable
under such agreement or plan shall be offset against the amount of the Severance
Payment under this Section 5(e).The following shall constitute Good Reason for
termination by the Executive:

(i)      Failure of the Company to continue the Executive in the position of
Chief Operating Officer, or the removal from the Executive and/or the assignment
to any other person the duties, of the duties, responsibilities or functions
customarily performed by the Chief Operating Officer of the Company, and such
failure, removal, or assignment continues for thirty (30) days after written
notice thereof by the Executive specifying in reasonable detail the nature of
such failure. Notwithstanding anything herein to the contrary "Good Reason" as
used herein does not include the Chief Executive Officer's or Board's removal of
the executive's responsibilities related to these functions. However, if the
Executive consents to a change in position, this paragraph 5(e)(i) shall not
apply;

(ii)      Failure of the Company to provide the Executive the Base Salary, Bonus
or any other benefits in accordance with the terms of Section 4 hereof and such
failure remains uncured for ten (10) days following written notice thereof by
the Executive specifying in reasonable detail the nature of such failure;

(iii)      The Executive shall perform his duties hereunder from the office that
the Company maintains on the date of this Agreement in Piano, Texas; The
employment will require work to be performed weekly in the Piano, TX offices,

(f)      A Change of Control of the Company. For purposes of this Agreement, a
"Change of Control," shall mean the earliest of approval by the Board, the
establishment of a record date for purposes of determining the stockholders
entitled to vote upon a proposal relating to, or the consummation of: (i) the
sale of all or substantially all the assets of the Company; (ii) an acquisition
of the Company by one or more persons or entities by means of any transaction or
series of related transactions (including any reorganization, merger or
consolidation) where the voting securities of the Company outstanding
immediately preceding such transaction or the voting securities into or for
which such outstanding voting securities are, or are proposed to be, converted
or exchanged represent, or are proposed to represent, less than 50% of the
voting securities of the corporation or surviving entity, as the case may be,
following such transaction; (iii) a transaction or series of related
transactions resulting in, or that are proposed to result in, the issuance or
transfer of shares of capital stock of the Company representing more than 50% of
the voting securities of the Company; or (iv) a transaction or series of related
transactions whereby the Company issues common stock or shares to the public. In
order for the Executive to terminate his employment for Good Reason pursuant to
this Agreement, the Executive must give the Company written notice of the
existence of any condition set forth in this paragraph (f) and his intent to
resign for Good Reason. and the Executive shall be entitled to benefits under
Section 5(d) of this Agreement upon such termination.

(g)      By the Executive Other than for Good Reason. The Executive may
terminate his employment hereunder at any time upon thirty (30) days' written
notice to the Company. In the event of termination of the Executive pursuant to
this Section 5(f), the Board may elect to waive the period of notice, or any
portion thereof, and, if the Board so elects, the Company shall pay the
Executive his Base Salary for the notice period (or for any remaining portion of
the period). The Company shall have no further obligation to the Executive,
other than for any Final Compensation due to him.

4

--------------------------------------------------------------------------------

(h)      Timing of Payments. In the event that at the time the Executive's
employment with the Company terminates the Company is publicly traded (as
defined in Section 409A of the Internal Revenue Code), any amounts payable under
this Section 5 that would otherwise be considered deferred compensation subject
to the additional twenty percent (20%) tax imposed by Section 409A if paid
within six (6) months following the date of termination of Company employment
shall be paid at the later of the time otherwise provided in Section 5 or the
earliest time that will prevent such amounts from being considered deferred
compensation.

6.               Effect of Termination. The provisions of this Section 6 shall
apply to termination pursuant to Section 2, Section 5 or otherwise.

(a)      The Executive shall promptly give the Company notice of all facts not
previously disclosed to or in the possession of the Company necessary for the
Company to determine the amount and duration of its obligations in connection
with any termination pursuant to Section 5(d), 5(e) or 5(f) hereof.

(b)      Benefits shall terminate pursuant to the terms of the applicable
benefit plans based on the date of termination of the Executive's employment
without regard to any continuation of Base Salary or other payment to the
Executive following such date of termination.

(c)      Provisions  of this  Agreement shall  survive  any termination of the
Executive's employment hereunder, including termination of this Agreement upon
the expiration of the Term, if so provided herein or if necessary or desirable
to accomplish the purposes of other surviving provisions, including without
limitation the obligations of the Executive under Sections 7 and 8 hereof and
the obligations of the Company under Section 5. The obligation of the Company to
make payments to or on behalf of the Executive under Section 5(d), 5(e) or 5(f)
hereof is expressly conditioned upon the Executive's continued full performance
of his obligations under Sections 7 and 8 hereof. The Executive recognizes that,
except as expressly provided herein, the Company shall have no duty to provide
the Executive with any compensation or other payments  following the termination
of the Executive's employment with the Company.

7.               Confidential Information, Ownership of Information, Inventions
and Original Work, and Restrictive Covenants.

(a)      Confidential Information. The Executive acknowledges that the Company
and its Affiliates continually develop Confidential Information, that the
Executive may develop Confidential Information for the Company or its Affiliates
and that the Company will provide the Executive with Confidential Information
during the course of his employment. The Executive will comply with the policies
and procedures of the Company and its Affiliates for protecting Confidential
Information and shall not disclose to any Person or use, other than as required
by applicable law or for the proper performance of his duties and
responsibilities to the Company and its Affiliates, any Confidential Information
obtained by the Executive incident to his employment by the Company or any of
its Affiliates. The Executive understands that this restriction shall continue
to apply for a period of two (2) years after his employment terminates,
regardless of the reason for such termination.

(b)      Safeguard and Return of Documents. All documents, records, tapes and
other media of every kind and description relating to the business, present or
otherwise, of the Company or its Affiliates and any copies, in whole or in part,
thereof (the "Documents"), whether or not prepared by the Executive, shall be
the sole and exclusive property of the Company and its Affiliates. The Executive
shall safeguard all Documents  and shall  surrender to the Company at the time
his employment terminates all Documents then in the Executive's possession or
control with the exception of this Agreement or other documents related to
Executive's compensation or benefits.

(c)      Ownership of Information. Inventions and Original Work, The Executive
agrees that any creative works, discoveries, designs, software, computer
programs, inventions, improvements, modifications, enhancements, know-how,
formulation, concept or idea which is conceived, created or developed by the
Executive , either alone or with others (collectively referred to as "Work
Product") is the exclusive property of the Company if:

(i)      It was conceived or developed in any part on Company time;

(ii)      Any equipment, facilities, materials or Confidential Information of
the Company was used in its conception or development; or

(iii)      It either (a) relates, at the time of conception or reduction to
practice, to the Company's business or to an actual or demonstrably anticipated
research or development project of the Company, or (b) results from any work
performed by the Executive for the Company.

5

--------------------------------------------------------------------------------

The Executive agrees to assist the Company in obtaining any patent or copyrights
on such Work Product, and to provide such documentation and assistance as is
necessary for the Company to obtain such patent or copyright. The Executive
shall maintain adequate written records of such Work Product, in such format as
may be specified by the Company. Such records will be available to and remain
the sole property of the Company at all times. Executive's obligations to assist
the Company in obtaining and enforcing patents and copyrights with respect to
any Work Product within the scope of this provision shall continue beyond the
termination of Executive's employment with the Company.

(d)      Restrictive Covenants. Executive acknowledges that in order to
effectuate the promise to hold Confidential Information in trust for the Company
and in order to protect the Company's legitimate business interests (which
include but are not limited to continuation of contracts and relationships with
its customers, its reputation, and its competitive advantage), it is necessary
to enter into the following restrictive covenants. Without the prior written
consent of the Company, Executive shall not, during his employment at the
Company or for a period of one (1) year following the termination of employment:

(i)      Engage in or perform services for a Competing Business. For purposes of
this Agreement, "Competing Business" is one which provides the same or
substantially similar products and services as those provided by the Company
during the Executive's employment, including, but not limited to telecom
consulting, telecom field services, wireline EFI&T services, RF engineering,
integration engineering, deployment engineering, engineering services, wireless
EFI&T services, software, or circuit audits, retrofits or software development,
but shall specifically exclude any OEM telecom company or electronic
manufacturing services (contract manufacturing) company. The geographic area for
purposes of this restriction is the area(s) within the United States and of any
Company office or facility in which, from which, or in relation to which
Executive performed services for the Company;

(ii)      Have any indirect or direct financial interest in a Competing
Business; provided, however, that the ownership by the Executive of any stock
listed on any national securities exchange of any corporation conducting a
competing business shall not be deemed a violation of this Agreement if the
aggregate amount of such stock owned by the Executive does not exceed five
percent (5%) of the total outstanding stock of such corporation;

(iii)      Solicit business from, attempt to do business with, or do business
with any person or entity that was a customer/client of the Company during the
Executive's employment with the Company and which Executive either: (a) called
on, serviced, did business with or had contact with during his employment; or
(b) became acquainted with or received Confidential Information regarding during
his employment. This restriction applies only to business that is in the scope
of services or products provided by the Company. The geographic area for
purposes of this restriction is the area where the customer/client is located
and/or does business; or

(iv)      Solicit, induce or attempt to solicit or induce, on behalf of himself
or any other person or entity, any employee of the Company to terminate their
employment with the Company and/or to accept employment elsewhere.

8.               Assignment of Rights to Intellectual Property. The Executive
shall promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive's full right, title and interest in and
to all Intellectual Property. The Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further  assurance  or confirmation)  requested by
the Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. The Executive will not charge the Company for time spent
in complying with these obligations. All copyrightable works that the Executive
creates in the course of his employment by the Company shall be considered "work
made for hire."

9.               Conflicting Agreements.   The Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not breach or be in conflict with any other agreement
to which the Executive is a party or is bound and that the Executive is not now
subject to any covenants against competition or similar covenants or any court
order or other legal obligation that would affect the performance of his
obligations hereunder. The Executive will not disclose to or use on behalf of
the Company any proprietary information of a third party without such party's
consent.

10.               Enforcement of Covenants.  The Executive acknowledges that he
has carefully read and considered all the terms and conditions of this
Agreement, including, but not limited to, the restraints contained in Paragraph
7. The Executive agrees that said restraints are necessary for the reasonable
and proper protection of the Company and its Affiliates and that each and every
one of the restraints is reasonable in respect to subject matter, length of time
and geographic area.

6

--------------------------------------------------------------------------------

11.               Definitions. Words or phrases which are initially capitalized
or are within quotation marks shall have the meanings provided in this Section
11 and as provided elsewhere herein. For purposes of this Agreement, the
following definitions apply:

(a)      "Affiliates" means all person  and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest, provided,
however, Affiliates shall not include the holders of the Company's preferred
stock, their Affiliates or their portfolio companies (other than the Company),
to the extent applicable.

(b)      "Confidential Information" means any and all confidential information
and trade  secrets of the Company and its Affiliates, including, without
limitation, all Intellectual Property of the Company and any information
relating to (i) the development, research, testing, manufacturing, marketing and
financial activities of the Company and its Affiliates, (ii) the Products, (iii)
the costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and those
relationships. Confidential Information also includes any information that the
Company or any of its Affiliates have received, or may receive hereafter,
belonging to customers or others with any understanding, express or implied,
that the information will not be disclosed. Notwithstanding the foregoing,
Confidential Information does not include (i) information that is or becomes
known or generally available to the public other than as a result of disclosure
by the Executive in breach of this Agreement, or (ii) information that is or
becomes available to the Executive on a nonconfidential basis after the
termination of his employment relationship with the Company.

(c)      "Intellectual Property" means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours, and whether on or off
Company premises) during the Executive's employment and during the period of six
(6) months immediately following termination of his employment that make use of
Confidential Information or any of the equipment or facilities of the Company or
any of its Affiliates.

(d)      "Person" means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust and any other entity
or organization, other than the Company or any of its Affiliates.

(e)      "Products" mean all products researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided by the
Company or any of its Affiliates, including, without limitation, all hardware,
software or other technology developed by the Company or any of its Affiliates
and any research data or other documentation related to the development of such
hardware, software or other technology.

12.               Withholding. All payments made by the Company under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law or authorized to be withheld or deducted by
the Executive.

13.               Assignment. Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other. This Agreement shall
inure to the benefit of and be binding upon the Company and the Executive, their
respective successors, executors, administrators, heirs and permitted assigns.

14.               Severability. If any portion or provision of this Agreement
shall, to any extent, be declared illegal or unenforceable by a court of
competent jurisdiction, then the remainder of this Agreement, or the application
of such portion or provision in circumstances other than those as to which it is
so declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

15.               Waiver. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.

16.               Notices. Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, by a reputable national courier service, or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the Chair of the Board, or to such other address as either party
may specify by notice to the other actually received.

7

--------------------------------------------------------------------------------

17.               Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior communications, agreements and understandings, written or
oral, with respect to the terms  and conditions  of the
Executive's  employment,  excluding only any agreements governing the rights and
obligations of the Company and the Executive with respect to the securities of
the Company, and any Company-provided separate benefit or severance plans, all
of which remain in full force and effect in accordance with their terms.

18.               Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by an expressly authorized
representative of the Company.

19.               Headings. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.

20.               Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

21.               Governing Law. This is a Texas contract and shall be construed
and enforced under and be governed in all respects by the laws of the State of
Texas, without regard to the conflict of laws principles thereof.

22.               Confidentiality. The Executive agrees to keep the terms of
this Agreement strictly confidential. The Executive agrees not to disclose the
terms of this Agreement to anyone other than his spouse, attorney and tax
advisor and the Executive agrees to instruct the individuals to whom disclosure
is permitted to maintain the confidentiality of this Agreement

 

 

 

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

logo [g20140331182732134593.jpg]

 

logo [g20140331182732150594.jpg]

 

 

 

9

--------------------------------------------------------------------------------

APPENDIX A

Payout Scale

COO

 

 

100% of Target EBITDA
and 90% of Target
Revenue

120% of Target
EBITDA and 90% of
Target Revenue

140% of Target
EBITDA and 95% of
Target Revenue

Bonus as Percentage of Compensation

35%

50%

70%

 

10